Case 2:18-cr-20128-SJM-DRG ECF No. 123 filed 11/28/18                  PageID.2093      Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                Plaintiff,                            CRIMINAL NO. 18-20128

 v.                                                   HON. STEPHEN J. MURPHY, III

 D-1, CHRISTIAN MAIRE,
 D-4, MICHAL FIGURA,
 D-6, BRET SINTA,
 D-7, CALEB YOUNG,
 D-8, DANIEL WALTON,

                Defendants.

                                           /

      STIPULATION REGARDING RESTITUTION AS PART OF THE JUDGMENT

        The Defendants entered a guilty plea to the charge of child exploitation enterprise for

 conduct occurring between the dates of January 1, 2012 and October of 2018.       The parties have

 agreed that the below-named victims on Website A and/or Website B and that these are victims of

 the Defendants’ offense who are entitled to restitution.

      IT IS AGREED AND STIPULATED between the undersigned counsel for the government

 and the undersigned counsel for the defendant, with defendant’s express consent, that these

 individuals are victims of defendants’ convictions in Count One of the indictment, as defined under

 18 U.S.C. §§ 2259 and 3664, and that a restitution award will be included in defendant’s judgment

 as follows:

       5,000 dollars to a guardian of MV-1, whose name and address have been provided to the

         Clerk’s Office;


                                                  1
Case 2:18-cr-20128-SJM-DRG ECF No. 123 filed 11/28/18              PageID.2094      Page 2 of 7



      5,000 dollars to a guardian of MV-2, whose name and address have been provided to the

        Clerk’s Office;

      5,000 dollars to a guardian of MV-3, whose name and address have been provided to the

        Clerk’s Office;

      5,000 dollars to a guardian of MV-4, whose name and address have been provided to the

        Clerk’s Office;

      5,000 dollars to MV-5, whose name and address have been provided to the Clerk’s Office;

      5,000 dollars to a guardian of MV-6, whose name and address have been provided to the

        Clerk’s Office;

      5,000 dollars to MV-7, whose name and address have been provided to the Clerk’s Office;

      5,000 dollars to MV-10, whose name and address have been provided to the Clerk’s Office;

      5,000 dollars to a guardian of MV-11, whose name and address have been provided to the

        Clerk’s Office;

      5,000 dollars to a guardian of MV-12, whose name and address have been provided to the

        Clerk’s Office;

      5,000 dollars to MV-13, whose name and address have been provided to the Clerk’s Office;

      5,000 dollars to a guardian of MV-16, whose name and address have been provided to the

        Clerk’s Office;

      5,000 dollars to a guardian of MV-17, whose name and address have been provided to the

        Clerk’s Office;

      5,000 dollars to a guardian of MV-19, whose name and address have been provided to the

        Clerk’s Office;

      5,000 dollars to MV-20, whose name and address have been provided to the Clerk’s Office;


                                              2
Case 2:18-cr-20128-SJM-DRG ECF No. 123 filed 11/28/18              PageID.2095        Page 3 of 7



      5,000 dollars to MV-21, whose name and address have been provided to the Clerk’s Office;

      5,000 dollars to MV-22, whose name and address have been provided to the Clerk’s Office;

      5,000 dollars to MV-24, whose name and address have been provided to the Clerk’s Office;

      5,000 dollars to MV-25, whose name and address have been provided to the Clerk’s Office;

      5,000 dollars to MV-29, whose name and address have been provided to the Clerk’s Office;

      5,000 dollars to MV-31, whose name and address have been provided to the Clerk’s Office.



 IT IS SO SITPULATED.

 s/ April N. Russo
 Kevin M. Mulcahy
 April N. Russo
 211 West Fort Street, Suite 2001
 Detroit, Michigan 48226-3211
 april.russo@usdoj.gov
                                                   s/ Mark Satawa w/permission
                                                   Attorney for Bret Sinta
                                                   26777 Central Park Blvd, St. 325
                                                   Southfield, MI 48075
                                                   (248)-292-3209




                                                   s/ Andrew Stacer w/permission
                                                   Attorney for Caleb Young
                                                   352 N. Main Street, Suite 4
                                                   Plymouth, MI 48170
                                                   astacer@stacerplc.com




                                                   s/ Mark Kriger w/permission
                                                   Attorney for Christian Maire
                                                   645 Griswold Street, Suite 1717
                                                   Detroit, MI 48226
                                                   mkriger@sbcglobal.net
                                                   (313)-967-0100

                                              3
Case 2:18-cr-20128-SJM-DRG ECF No. 123 filed 11/28/18    PageID.2096        Page 4 of 7




                                          s/ Bill Swor w/permission
                                          Attorney for Michal Figura
                                          615 Griswold Street, Suite 1120
                                          Detroit, MI 48226
                                          wwswor@wwnet.net



                                          s/ Jim Thomas w/permission
                                          Attorney for Daniel Walton
                                          12900 Hall Road, Suite 350
                                          Sterling Heights, MI 48313
                                          jthomas@orlaw.com




                                      4
Case 2:18-cr-20128-SJM-DRG ECF No. 123 filed 11/28/18                   PageID.2097       Page 5 of 7



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                Plaintiff,                             CRIMINAL NO. 18-20128

 v.                                                    HON. STEPHEN MURPHY, III

 D-1, CHRISTIAN MAIRE,
 D-4, MICHAL FIGURA,
 D-6, BRET SINTA,
 D-7, CALEB YOUNG,
 D-8, DANIEL WALTON,

             Defendants.
 ______________________________/


                     ORDER GRANTING RESTITUTION TO VICTIMS

        The Defendants entered a guilty plea to the charge of child exploitation enterprise for

 conduct occurring between the dates of January 1, 2012 and October of 2018.

          The Court finds, in accordance with the parties’ stipulation, that the victims below are

 victims of each of the defendants’ offense who are entitled to restitution as defined under 18 U.S.C.

 §§ 2259 and 3664.

        Pursuant to the parties’ stipulation, a restitution award will be included in defendants’

 judgment as follows:

       5,000 dollars to a guardian of MV-1, whose name and address have been provided to the

          Clerk’s Office;

       5,000 dollars to a guardian of MV-2, whose name and address have been provided to the

          Clerk’s Office;



                                                  1
Case 2:18-cr-20128-SJM-DRG ECF No. 123 filed 11/28/18              PageID.2098      Page 6 of 7



      5,000 dollars to a guardian of MV-3, whose name and address have been provided to the

        Clerk’s Office;

      5,000 dollars to a guardian of MV-4, whose name and address have been provided to the

        Clerk’s Office;

      5,000 dollars to MV-5, whose name and address have been provided to the Clerk’s Office;

      5,000 dollars to a guardian of MV-6, whose name and address have been provided to the

        Clerk’s Office;

      5,000 dollars to MV-7, whose name and address have been provided to the Clerk’s Office;

      5,000 dollars to MV-10, whose name and address have been provided to the Clerk’s Office;

      5,000 dollars to a guardian of MV-11, whose name and address have been provided to the

        Clerk’s Office;

      5,000 dollars to a guardian of MV-12, whose name and address have been provided to the

        Clerk’s Office;

      5,000 dollars to MV-13, whose name and address have been provided to the Clerk’s Office;

      5,000 dollars to a guardian of MV-16, whose name and address have been provided to the

        Clerk’s Office;

      5,000 dollars to a guardian of MV-17, whose name and address have been provided to the

        Clerk’s Office;

      5,000 dollars to a guardian of MV-19, whose name and address have been provided to the

        Clerk’s Office;

      5,000 dollars to MV-20, whose name and address have been provided to the Clerk’s Office;

      5,000 dollars to MV-21, whose name and address have been provided to the Clerk’s Office;

      5,000 dollars to MV-22, whose name and address have been provided to the Clerk’s Office;


                                              2
Case 2:18-cr-20128-SJM-DRG ECF No. 123 filed 11/28/18              PageID.2099      Page 7 of 7



      5,000 dollars to MV-24, whose name and address have been provided to the Clerk’s Office;

      5,000 dollars to MV-25, whose name and address have been provided to the Clerk’s Office;

      5,000 dollars to MV-29, whose name and address have been provided to the Clerk’s Office;

      5,000 dollars to MV-31, whose name and address have been provided to the Clerk’s Office.

       SO ORDERED.

                                           s/Stephen J. Murphy, III
                                           STEPHEN J. MURPHY, III
 Dated: November 28, 2018                  United States District Court Judge




                                              3
